         Case 1:18-cv-01967-MBH Document 24 Filed 01/27/21 Page 1 of 1




         In the United States Court of Federal Claims
   * * * * * * * * * * * * * * * * **           *
  HARRY LEV AND ASSOCIATES, et                  *
  al.,                                          *
                                                *
                      Plaintiffs,               *
                                                *   No. 18-1967C
             v.                                     Filed: January 27, 2021
                                                *
  UNITED STATES,                                *
                                                *
                      Defendant.                *
      * * * * * * * * * * * * * * * * **        *


                                         ORDER

        The court is in receipt of the parties’ January 26, 2021 joint stipulation of dismissal
with prejudice with each party to bear its own costs and fees. Pursuant to Rule 41(a)(1)(A)(ii)
of the Rules of the United States Court of Federal Claims (2020), this court ORDERS that
this case be DISMISSED, with prejudice, and with each party to bear its own costs and fees.


       IT IS SO ORDERED.

                                                       s/Marian Blank Horn
                                                       MARIAN BLANK HORN
                                                                Judge
